LAND, J.
Plaintiff sued for damages fox-false imixrisonment, and on the second trial of the cause obtained judgment for $1,000, from which defendant has appealed.
The defendant and appellant has filed in this court a petition representing that, since the taking of the appeal herein, he has become the owner by purchase at sheriff’s sale of all the right, title, and interest of the plaintiff in this suit, as shown by proe&s verbal of the civil sheriff of the parish of Orleans, annexed to the petition. The transcript of appeal shows a notice from the sheriff to the clerk of the civil district court that said official, by virtue of a writ of fieri facias, issued in the suit of Saheed Nami v. Rajah Samaha, had seized all the right, title, and interest of the plaintiff in this suit. Counsel for plaintiff and appellee stated at the bar that the seizure and sale of their client’s interest in this suit had been enjoined, and that the injunction suit is still pending. As this court has no original jurisdiction in the premises, it is necessary to remand the case.
It is therefore ordered that this caxxse be remanded to the court below for the sole purpose of hearing and determining on rule whether the defendant has become the owner of all the right, title, and interest of the plaintiff in this suit.